Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 12/06/2021.
Claim 1 is pending.

Priority
2.	This application is a Continuation of 16/715,414 (Patent US 11,194,831), which was filed on 12/16/2019, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 12/06/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,194,831. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17543721
Patent US 11,194,831
Claim 1:
A method executed by one or more computing devices for optimizing a plurality of data integration tasks within a data integration collection describing data integration tasks within a data store, the method comprising:

accessing, using at least one computer processor, a data integration collection describing a plurality of data integration tasks defining a migration of data between at least one source data store and at least one target data store;

identifying, using at least one computer processor, as a sub-set of the plurality of data integration tasks, a plurality of point-to-point data integration tasks each corresponding to a respective data source and a respective target;

defining, using the at least one computer processor, a data integration transformation plan to include:

generating one or more publication data integration tasks comprising publishing from each respective data source of the plurality of point-to-point data integration tasks to generate a single publication topic; and

generating one or more subscription data integration tasks causing each respective target of the plurality of point-to-point data integration tasks to subscribe to the single publication topic; and

generating, using the at least one computer processor, a set of optimization instructions configured to cause the data integration transformation plan.
Claim 1:
A method executed by one or more computer processors for optimizing a plurality of data integration tasks within a data integration collection describing data integration tasks within a data store, the method comprising: 

accessing, using at least one computer processor in the one or more computer processors, a data integration collection describing a plurality of data integration tasks defining a migration of data between at least one source data store and at least one target data store; 

identifying, using the at least one computer processor, as a sub-set of the plurality of data integration tasks, a plurality of point-to-point data integration tasks each corresponding to a respective data source and a respective target; defining; 

using the at least one computer processor, a data integration transformation plan to include: generating one or more publication data integration tasks comprising publishing from each respective data source of the plurality of point-to-point data integration tasks to generate a single publication topic; and 

generating one or more subscription data integration tasks causing each respective target of the plurality of point-to-point data integration tasks to subscribe to the single publication topic; and generating, using the at least one computer processor, a set of optimization instructions configured to cause the at least one computer processor to carry out the data integration transformation plan.




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8, 10-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakagoe (US 20190130008) in view of Siu et al (US 6522641). 
Claim 1:
	Nakagoe suggests a method executed by one or more computing devices for optimizing a plurality of data integration tasks within a data integration collection describing data integration tasks within a data store [Paragraph 7 (Generating data integration plans based on user data analytics plan)], the method comprising: accessing, using at least one computer processor, a data integration collection describing a plurality of data integration tasks defining a migration of data between at least one source data store and at least one target data store [Paragraphs 7 and 10 (Data integration process that comprises data deployment or data migration)]. Nakagoe suggests identifying, using at least one computer processor, as a sub-set of the plurality of data integration tasks, a plurality of point-to-point data integration tasks each corresponding to a respective data source and a respective target [Paragraphs 7 and 10 and Figure 1c, element 2112 (Data integration process that comprises data deployment or data migration, which also comprising extracting, loading and transformation a source data into a target data storage)]. Nakagoe suggests defining, using the at least one computer processor, a data integration transformation plan to include: generating one or more publication data integration tasks comprising publishing from each respective data source of the plurality of point-to-point data integration tasks to generate a single publication topic [Paragraphs 24-27 and Figures 1c and 1d, elements S112-S120 (Deploying data (after extracting and transforming) to a third party site is equivalent to publishing that data or making that data readily available to public)]. Nakagoe suggests Nakagoe suggests generating one or more subscription data integration tasks causing each respective target of the plurality of point-to-point data integration tasks to subscribe to the single publication topic. Nakagoe suggests generating, using the at least one computer processor, a set of optimization instructions configured to cause the data integration transformation plan [Paragraphs 10-11 and 24-27 (Generating and executing data transformation plans)].
	However, Nakagoe does not explicitly disclose implementing point-to-point data integration and generating one or more subscription data integration tasks causing each respective target of the plurality of point-to-point data integration tasks to subscribe to the single publication topic.
	Siu suggests implementing point-to-point data integration and generating one or more subscription data integration tasks causing each respective target of the plurality of point-to-point data integration tasks to subscribe to the single publication topic [Siu: Column 1, lines 15-20 and column 4, lines 14-26 (P2P data integration or data transformation) and column 6, lines 21-44 (Providing data to subscribing users based on users’ demands or topics)].
	Both references (Nakagoe and Siu) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems and data integration. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Nakagoe and Siu before him/her, to modify the system of Nakagoe with the teaching of Siu in order to transmit or migrate data to subscribing users in a P2P data transmission manner [Siu: Column 1, lines 15-20, column 4, lines 14-26 and column 6, lines 21-44].

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
12/15/2022

/HUNG D LE/Primary Examiner, Art Unit 2161